Citation Nr: 9901887	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  92-22 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1972.  This appeal arises from an October 1992 rating 
decision of the Boston, Massachusetts, Regional Office (RO).  
In this decision, the RO determined that the veteran had not 
submitted the requisite new and material evidence needed to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed this decision.

In January 1994, the veteran filed a claim for secondary 
service connection for a psychiatric disability due to his 
service-connected head trauma.  The undersigned finds that 
this issue is not properly before the Board of Veterans 
Appeals (Board) at the present time and that it is not 
inextricably intertwined with the issue on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action.

The veteran requested a hearing before the Board in his 
substantive appeal (VA Form 9) received in November 1992.  In 
April 1998, he informed the Board that he wished to withdraw 
this request.  


FINDINGS OF FACT

1.  The RO denied the veterans claim for service connection 
for PTSD in a rating decision issued in September 1991.  

2.  The additional evidence submitted regarding service 
connection for PTSD since September 1991 is cumulative of 
previously reviewed evidence or not material to the claim for 
service connection.


CONCLUSION OF LAW

The evidence received since the RO denied the veterans claim 
for service connection for PTSD in September 1991 is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran was afforded a comprehensive medical examination 
upon his entrance into active service in March 1969.  He 
reported no history of psychiatric problems and his 
psychiatric evaluation was normal.  The veteran was given 
another comprehensive medical examination in September 1970 
that reported a similar history and findings.  

A service medical record of March 1972 noted that the veteran 
was referred for a psychiatric examination after he had been 
in an altercation.  At the time of examination, he was 
receiving a disciplinary action for this event.  The examiner 
noted that the veteran had a number of conflicts with his 
supervisors.  The veteran acknowledged that he had 
shortcomings regarding overt stubbornness and an inability to 
be diplomatic.  The examiner opined that the veteran 
expressed many independent ideas and came from a family that 
exhibited and fostered the personality traits that he 
possessed.  The impression was situational personality 
disorder.

The veteran was given a separation examination in September 
1972.  There is no medical history report for this 
examination of record.  On examination, the veterans 
psychiatric evaluation was normal.  The veterans U. S. 
Department of Defense (DD) Form 214 indicated that his 
military specialty was an aircraft mechanic.  His military 
decorations consisted of the National Defense Service Medal 
and the Aircrew Breast Insignia.  There is no indication in 
his DD 214 that he received a decoration for valor or served 
in combat.

By rating decision of September 1982, the RO granted service 
connection for post-traumatic headaches.  This was granted on 
the basis of the veterans injury from a motorcycle accident 
during his active service.

The veteran was hospitalized at a VA facility in October and 
November 1982.  He complained of chronic headaches that were 
related to his traumatic head injury.  On admission, the 
provisional diagnoses included: Axis I alcohol abuse (rule 
out alcohol dependence), rule out atypia and mixed organic 
brain syndrome; and on Axis II, paranoid type personality 
disorder.  Upon the veterans discharge from hospitalization, 
the diagnoses on Axis I were somatization disorder, alcohol 
abuse, cannabis abuse; on Axis II it was paranoid personality 
disorder; and on Axis III it was a history of a brain injury 
and chronic headaches.  The examiner reported that there was 
evidence of an organic brain syndrome by way of an abnormal 
EEG, but a CAT scan was normal.

The veteran was again hospitalized at a VA facility from 
August to September 1983.  He complained of increased 
anxiety, depression, and headaches.  The hospital summary 
noted diagnoses on Axis I for somatization disorder, alcohol 
abuse, and cannabis abuse; on Axis II for paranoid 
personality disorder; and on Axis III for a history of 
organic brain disorder.  The veteran was again hospitalized 
at a VA facility from late September to November 1983 and a 
separate admission from mid-November 1983 to January 1984.  
He made similar complaints and was given the same diagnoses 
on discharge.  

A VA psychiatric examination was afforded the veteran in 
December 1983.  He claimed that while in the military he 
received head wounds on two different occasions.  He alleged 
that the first incident happened on a flight line in 1971 and 
the second happened while boxing in the South China Sea.  The 
veteran also asserted that he had once been involved in a 
helicopter crash.  He complained of headaches, nausea, 
vomiting, dizziness, and depression.  It was noted that the 
veteran had received an EEG and CAT scan in the past two 
years that were normal.  The diagnosis was post-traumatic 
headaches.  

At a hearing on appeal for an increased evaluation of his 
service-connected post-traumatic headaches in August 1984, 
the veteran claimed that he had been hospitalized by the VA 
for his depression and chronic headaches.  

VA outpatient records dated from March to June 1984 noted 
psychiatric and neurological treatment for the veterans 
complaints of chronic headaches.  These records continued the 
diagnoses given in September 1983.  

In July 1985, the following VA medical records were 
incorporated into the veterans claims folder:  A hospital 
summary for a period in April 1982 noted that the veteran had 
been admitted for heavy alcohol use and frequent violent 
behavior while intoxicated.  The diagnoses included alcohol 
abuse in remission.  A VA hospital summary of July 1982 noted 
that the veteran was admitted for one day requesting help 
with his alcohol problem.  However, he later stated that he 
could not deal with the confinement of the hospital and he 
was released.  The diagnosis was alcohol abuse.  Outpatient 
records dated from May 1982 to March 1983 noted the treatment 
of the veterans right ankle and psychiatric complaints.  

By rating decision of September 1985, the RO denied the 
veterans claim for service connection for a psychiatric 
disability.  It was determined that the veteran had not 
received a diagnosis for a service-connectable psychiatric 
disorder during his active service or within one year of his 
separation.  The RO found that the veterans current 
psychiatric problems were not incurred or aggravated by his 
military service.  

In December 1985, the veteran was afforded a VA psychiatric 
examination.  He claimed that his duties in the military 
included being a jet mechanic and an aircrewman on a search 
and rescue helicopter.  The veteran alleged that he had 
crashed a motorcycle in the line of duty while serving in 
Vietnam in 1970.  He also asserted that he was knocked 
out and unconscious for a period of time while fighting 
for his team in July 1972.  He reported that he had been 
involved in a helicopter accident in 1972 and banged his 
head pretty badly.  The veteran noted that since his 
separation from service he had a history of chronic 
headaches, violent behavior, irritability, despondency, 
forgetfulness, heavy drinking, and decreased visual and 
auditory acuity.  The examiner opined that the veteran did 
not appear to have any direct combat experience, but had been 
involved in many life-threatening situations.  The diagnoses 
were generalized anxiety disorder with depressive and marked 
paranoid features that were associated with chronic/severe 
post-traumatic headaches, and alcohol abuse that was 
secondary to the former diagnosis.  

The RO continued the denial of service connection for the 
veterans psychiatric disabilities in a rating decision of 
March 1986.  

VA medical records dated from September to November 1986 were 
received in November 1986.  These records noted the veterans 
continued psychiatric treatment and contain both questionable 
and non-questionable diagnoses for PTSD.  His intake 
examination of September 1986 noted the veterans claim that 
he was a Vietnam combat veteran.  He alleged that he had 
served on a U. S. Navy helicopter that had conducted rescue 
and evacuation missions in Vietnam between 1971 and 1972.  
The veteran asserted that his helicopter had been shot down a 
couple of times.  The examiner noted that the veteran did not 
describe in detail any of his life-threatening situations.  
It was also reported by the examiner that the veteran knew 
all the correct nomenclature for PTSD symptoms.  A 
psychological consultation of October 1996 noted the veteran 
complained of sleep disturbances, anger, and troubled 
memories.  The examiner opined that these symptoms did not 
appear to be at the level of a typical PTSD patient.  It was 
felt that the veteran had a more classical neurotic 
disturbance with prominent depression, anxiety, and bodily 
concerns.  

The veteran filed a claim for service connection for PTSD in 
late December 1986.  In a letter of June 1987, the RO 
requested that the veteran submit detailed evidence of his 
claimed traumatic incidents that led to his PTSD.  He was 
also requested to submit private treatment records of his 
PTSD.  The RO warned the veteran that his failure to comply 
with these request could have an adverse affect on his claim 
for service connection.  

A VA discharge summary for the period of hospitalization from 
September 1986 to January 1987 was incorporated into the 
claims folder in June 1987.  It was reported that the 
veterans history showed emotional instability at a formative 
age.  The reporter cited an incident when in a fit of rage 
the veteran destroyed his high school football helmet and was 
dismissed from the high school team.  The veteran claimed 
that he had served in Vietnam from 1970 to 1972.  He alleged 
that his primary task was as a helicopter crewman that 
shuttled U. S. Marines to and from combat.  The veteran 
claimed that during this time he witnessed death and 
suffering.  The examiner opined that the veteran was probably 
exposed to a great deal of trauma and threats to his life.  
The veteran asserted that he had suffered head trauma in a 
motorcycle accident in 1970 while stationed in San Diego, 
California.  The current diagnoses were chronic PTSD, alcohol 
dependence, cannabis abuse, cyclothymic disorder, borderline 
personality disorder, and a history of head trauma.

The veteran was hospitalized again from late January to March 
1987, and the discharge summary was made part of the claims 
folder in June 1987.  It was noted that he had been accepted 
for formal treatment of PTSD.  His PTSD was reported to be 
manifested by anxiety, depression, insomnia, nightmares, 
flashbacks, screaming at night, assaultiveness, mistrust, and 
an inability to maintain employment.  The veteran claimed 
that he had served in Vietnam from November 1970 to September 
1971 and from February to September 1972.  He asserted that 
he was a crew chief on a helicopter that performed medical 
evacuations.  The veteran noted that his helicopter had 
received a lot of enemy fire during an enemy offensive in 
Quang Tri in 1972.  His duties included transporting 
injured Marines and placing dead bodies aboard ship.  The 
veteran claimed that he was aboard a helicopter when the 
enemy blew-up a gas mine at Cam Ranh Bay that he found to 
be frightening.  He alleged that he went with Marines on 
search and destroy missions.  He also claimed that during 
search and rescue missions at sea, sometimes he would be 
forced to spend an entire night in the water.  The veteran 
reported that his ship had been trailed by a Russian bomber 
on a spying mission.  It was noted by the veteran that the 
ship he was on had very little armament.  The veteran alleged 
that a helicopter he was on had crashed in Vietnam resulting 
in head trauma and loss of consciousness.  He claimed that he 
had also been knocked unconscious in a motorcycle accident in 
1971 and during a boxing match.  The diagnoses were 
rehabilitation, chronic PTSD, bipolar disorder, alcohol 
dependence, cannabis abuse, and post-traumatic headaches.

In a written statement of June 1987, the veteran claimed that 
he had been assigned in November 1970 as a Sea Air Rescue 
swimmer and crew chief aboard a CH-46 helicopter.  He 
asserted that this helicopter was assigned to Amphibious 
Assault Team 5.  The veteran noted that this unit was 
assigned classified missions in January 1971 that required 
him to bring aircraft to Cam Ranh Bay and then inland.  He 
asserted that on one mission his helicopters fuel tanks were 
hit and caught fire.  The veteran also alleged that his 
helicopter flew into hostile areas around Da Nang in March 
1972 in order to perform medical evacuations.  In June 1972, 
the veteran claimed that he had been exposed to fire and 
flame while evacuating U. S. Marines from Marble 
Mountain.  He reported that in mid-August 1972, his unit 
had transported South Vietnamese Army soldiers in the Quang 
Tri offensive.  He claimed that his helicopter had been hit 
by gunfire and that two CH-46s and one H-53 had been shot 
down.  The veteran also noted that a Lt. Duncan had received 
a leg wound.

By rating decision of July 1987, the RO denied the veterans 
claim for service connection for PTSD.  It was determined 
that there was no objective evidence of a requisite stressor 
and no evidence establishing that the veteran had served in 
Vietnam.  

In August 1987, the RO received a response from the National 
Personnel Records Center in St. Louis, Missouri, regarding 
the veterans service history.  His service personnel records 
indicted that he had been assigned to HELSUPPRON TEN from 
approximately March 1970 to October 1970, to HELSUPPRON 
FIVE from approximately October 1970 to April 1971, and on 
the USS Okinawa LPH 3 from approximately April 1971 to 
September 1972.  The veteran was designated a Helicopter 
Rescue Aircrewman effective in late January 1971.  

A rating decision of August 1987 continued the denial of 
service connection for PTSD.  In a VA Form 1-9 of November 
1987, the veteran claimed that his stressors included 
confronting two Russian Badgers in 1971 that were 
conducting photo reconnaissance, a general quarters alert in 
the Tonkin Gulf in 1972 because of Russian Migs, flying 
over hostile country from Cam Ranh Bay during the Quang Tri 
offensive, and line duty with 3,000 grunts and 40 helicopters 
in the Tonkin Gulf.  

The Board issued a decision in September 1989 that denied the 
veterans claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  It was determined 
that the veterans claims of in-service stressors had not 
been verified by the contemporaneous objective evidence.  The 
Board found that the evidence had not demonstrated that the 
veteran had been exposed to stressful events outside the 
range of usual human experience.  

In January 1991, the veteran filed another claim for service 
connection for PTSD.  VA medical records dated from January 
to March 1991 were incorporated into the claims folder in 
April 1991.  These records report treatment of the veterans 
psychiatric complaints and include diagnoses for PTSD.  A 
medical record of mid-February 1991 noted the veterans claim 
that he had been exposed to a stressful experience in SARE 
school during his military service.  SARE was alleged to 
stand for Survival of Asian Resistance and Escape 
Training.  During this training, the veteran claimed that 
he had not been allowed to wear clothes, sleep, or eat.  He 
alleged that he had been exposed to physical violence and 
placed in a small enclosure called a torture box.  The 
veteran asserted that he had been given simulated torture 
that included having a garden hose placed in his mouth and 
water forced down his throat until he was willing to divulge 
information.  He claimed that this training had taken place 
in the Sierra Mountains of California.  It was the veterans 
opinion that this experience had traumatized him and affected 
his current life.  

By rating decision of May 1991, the RO again denied the 
veterans claim for service connection for PTSD.  It was 
determined that the evidence added since the veterans last 
denial of service connection did not confirm that the 
diagnosis of PTSD could be related to his military 
experiences.  

VA medical records dated from January to July 1991 were 
associated with the veterans claims folder in July 1991.  
These records noted the treatment of the veterans 
psychiatric complaints and diagnoses for PTSD. 

The veteran was provided a VA psychological evaluation in 
July 1991.  It was noted that the veteran had served two 
tours in Vietnam.  During the first tour, the veteran claimed 
that he had been stationed in the area of Cam Ranh Bay and 
the Mekong Delta, and during the second he was stationed in 
the area of Da Nang and Quang Tri.  He asserted that he had 
been assigned as a rescue swimmer in an amphibious assault 
team.  His traumatic experiences were described as receiving 
gunfire during an evacuation of Marines from Marble Mountain 
in 1972.  He claimed that the helicopter did not land due to 
the gunfire and he thought that they had left behind Marines 
in trouble.  On another occasion, he was sent to find a 
missing Marine but could not locate him.  He was told that 
the Marine had been found dead the next day.  The examiner 
noted that the veterans score on the Legacies Combat Scale 
had reflected moderate combat exposure.  His score on the 
Mississippi Scale for Combat exceeded the diagnostic cut-off 
that recognized PTSD.  The diagnoses were PTSD, bipolar 
disorder with mood-congruent psychotic features, alcohol and 
drug dependence in remission, panic disorder, and borderline 
personality disorder. 

In September 1991, the RO issued a rating decision that 
denied the veterans claim for service connection for PTSD.  
It was determined that the veterans diagnoses for PTSD were 
based on his claims of combat exposure that were not 
confirmed by the veterans service records.  The RO found 
that the veterans claim for in-service exposure to a 
stressful event outside the range of usual human experience 
had not been demonstrated.  A statement of the case (SOC) was 
sent to the veteran regarding this issue in late September 
1991.  There was no substantive appeal or VA Form 9 filed in 
answer to this SOC.  

By letter of April 1992, the veteran requested that his claim 
for service connection for PTSD be considered again.  
Attached to this letter was a copy of the July 1991 VA 
psychological evaluation.  The veteran submitted another 
written statement in May 1992.  He noted that he had received 
a number of disciplinary actions in the service after he had 
sustained his service-connected head trauma and served in 
Vietnam.  

In August and September 1992, the veteran submitted copies of 
his service personnel records and the ship logs of the USS 
Okinawa dated from mid-May to mid-June 1972.  The veterans 
personnel records contained copies of previously reviewed 
material.  In addition, these records contained orders of 
February 1970 that designated the veteran a Plane Captain 
for S/H-3A/D helicopters and an order of May 1970 that 
promoted the veteran to E-4.  The ship logs noted that one of 
the ships helicopters recovered five people from a life 
raft.  On another occasion, it was noted that a USMC aircraft 
had crashed into the sea off the port quarter of the ship.  
The crew was rescued by lifeboat.  Later that day the ship 
was placed on General Quarters to prepare for a possible air 
attack.  

The veteran submitted an August 1992 VA psychological 
assessment with an attached letter in September 1992.  The 
veteran claimed that the psychological assessment was all 
wrong because the examiner did not listen to what he had 
said.  As an example, he noted that his service personnel 
records indicated that he had more duties than just an 
aircraft mechanic.  

The August 1992 VA psychological assessment noted that the 
veteran was being seen in order to corroborate and update the 
veterans diagnosis for PTSD.  The examiner reported that the 
veterans service personnel records and VA file had been 
reviewed.  It was also noted that the veteran had been 
interviewed on seven different occasions between May and July 
1992.  The veteran claimed that after entering the U. S. Navy 
he had been trained as an aircraft mechanic, sea/air rescue 
swimmer, and as a SEAL.  The veteran noted that he had 
served on the USS Okinawa in waters off Vietnam.  He claimed 
that he could see fireworks going on day and night.  The 
veteran noted that his stressors from the military included a 
motorcycle accident in which he sustained head trauma and was 
hospitalized for one week.  Another incident happened when a 
man fell overboard while his ship was enroute to Vietnam.  
His helicopter had been dispatched to find this man, but was 
unable to.  The veteran claimed that his incident 
profoundly affected him and that afterwards he started to 
sleep in his rescue helicopter.  The examiner noted that he 
confronted the veteran with his prior claimed stressors that 
included flying on board a helicopter to retrieve wounded 
Marines at Marble Mountain and not being able to rescue a 
Marine who was found dead the next day.  It was reported that 
the veteran acknowledged making these statements and said 
that they were accurate.  However, he refused to discuss 
these incidents.  The veteran reported that previous 
notations that he had spend two tours in Vietnam were factual 
errors.  He claimed that he had been seen by a military 
psychiatrist prior to his leaving service and had been 
diagnosed with situational anxiety disorder.  The examiner 
opined that while the veterans experiences in the military 
were stressful for him, it was not evidence that these 
experiences, even if corroborated, where of a nature as to 
meet the criteria of a traumatic event under DSM-III-R.  It 
was determined the veterans history and symptoms did not 
support a diagnosis for PTSD under DSM-III-R.  

The psychological testing administered to the veteran 
revealed that his score on the MMPI-2 was atypical for 
veterans diagnosed with PTSD.  On the Mississippi Scale for 
Combat-Related PTSD, the veteran scored below the cut-off 
score that identified individuals who suffered with PTSD.  
The examiner opined that the difference between the veterans 
current test score and previous positive scores identifying 
PTSD, was that the veteran now felt much better and this was 
reflected in his answers.  His score on the Combat Exposure 
Scale indicated that the veteran had been exposed to light 
combat.  The examiner summarized:

This evaluation found insufficient 
evidence to meet the DSM-III-R diagnostic 
criteria for PTSD.  What this evaluation 
did discover were considerable 
differences between information 
documented in the prior PTSD evaluation 
conducted at the Manchester VAMC and 
information reported by [the veteran] 
during the course of this evaluation.  
Even during the course of this 
evaluation, [the veteran] provided 
contradictory information.  For example, 
he stated that he was receiving Non-
Service Connected benefits due to his 
unemployability, yet, on the other hand, 
he brought in examples of his inventions 
and discussed how he was actively 
incorporating a design and manufacturing 
firm to license and market his 
inventions.

The diagnoses were rule out bipolar disorder with mixed mood-
congruent psychotic features, panic disorder without 
agoraphobia, borderline personality disorder, and factitious 
disorder with psychological symptoms.  Also diagnosed was 
alcohol dependence in remission.

An August 1992 letter from the veterans therapist was 
received in September 1992.  It was noted that the veteran 
was involved in counseling at a VA sponsored facility since 
January 1991.  The therapist reported that the veteran had 
explored issues that had a traumatic influence on his life to 
include negative effects of his experiences in Vietnam.  

In May 1992, the RO received a letter from the veteran.  He 
claimed that his military experiences included taking 
photographs of a Russian bomber that tailed his carrier.  The 
veteran also claimed that his training at a S.A.R.E. 
school prior to his assignment as a helicopter aircrewman was 
a stressful experience.  He alleged that his stressful 
experiences in the military included not finding a man 
overboard from the U.S.S. Okinawa while serving as a search 
and rescue helicopter crewman, serving with an amphibious 
assault team during the mining of Haiphong Harbor, and the 
threat of exposing himself to death if called to extract 
someone on the Vietnam mainland.  

VA outpatient records dated from July 1991 to April 1992 were 
incorporated into the claims folder in April 1992.  These 
records primarily noted the veterans psychiatric treatment.  
A medical record of August 1991 noted the veterans claim 
that his current psychiatric problems were related to his 
having been on call seven days and nights at a time as a 
rescue swimmer in the military.  He also alleged that at 
night (presumably while in a ship patrolling off the Vietnam 
coast) there was a lot of ammunition and bombs dropped.  The 
veteran feared that something would hit the ship.  In 
December 1991, the veteran acknowledged that he had never 
experienced extreme combat.  However, he claimed that he 
had experienced a lot of anxiety while waiting to make a land 
attack and due to the incompetence of his fellow 
servicemembers that worked on his helicopter.

By rating decision of October 1992, the RO determined that 
the veteran had failed to submit the requisite new and 
material evidence needed to reopen a claim for service 
connection for PTSD.  

A letter from a private psychologist dated in October 1992 
noted that he had been asked to review the veterans case and 
reconcile the material.  It was reported that the veteran had 
not been directly interviewed.  The psychologist found that 
the veterans most recent psychological testing had scores 
that indicated PTSD was present.  After discussing the 
veterans claimed stressors, the writer opined that there was 
the consistent theme of the truth expanded to grandiose 
levels.  The letter contained the following statement:

This is one of those cases that cannot be 
resolved without more data.  There is 
pretty solid evidence that [the veteran] 
is suffering from PTSD.  It is also 
possible that he did get in Vietnam, 
despite the fact that he seems to have 
imbellished [sic] or exagerated [sic] 
what he did there. . . .

Looking at all the evidence available to 
me my best judgment is that his primary 
issue is that he is suffering from a 
serious mental illness which might be 
either a bipolar depression or a fairly 
well controlled paranoid schizophrenia 
which is in all likelihood unrelated to 
his PTSD, where ever it came from.

In May 1993, the RO received copies of letters that the 
veteran purported had been written in 1972 while he was 
stationed on the U.S.S. Okinawa off the coast of Vietnam.  
One letter described the living conditions aboard ship.

At his hearing on appeal in May 1993, the veteran testified 
that he had served on the carrier the U.S.S. Okinawa off the 
coast of Vietnam on two different tours.  He claimed that his 
primary task was as a crewman on a search and rescue 
helicopter.  While serving in the military, the veteran 
asserted that he had been on three different stressful rescue 
missions.  On one occasion, a marine had fallen overboard and 
his helicopter was sent out to search.  He saw plastic trash 
bags from the ship floating in the water and thought maybe 
one might be the fallen marine.  However, the veteran claimed 
that the pilot refused to let him dive into the water to 
confirm that all these objects were just plastic trash bags.  

In a another incident, his helicopter was sent to pick up a 
wounded Marine at Marble Mountain, Vietnam.  He testified 
that there was burning on the mountain and that his 
helicopter took small arms fire.  His pilot refused to land 
and the helicopter returned to its ship without the wounded 
Marine.  The veteran alleged that he had always felt guilt 
over leaving these Marines.  It was further asserted by the 
veteran that his experiences in the U. S. Navy were out of 
the usual as experienced by other people.  He also asserted 
that while aboard ship he was made head of jet engine 
maintenance.  The veteran testified that the stress and 
overwork from his military responsibilities had caused his 
PTSD.  He claimed that he had become so stressed during his 
last tour off the coast of Vietnam that he would sleep at 
night inside a helicopter on the deck of the ship.  The 
veteran asserted that he could see bombs falling on the 
mainland from the ship.  He noted that he had drawn combat 
and flight pay while stationed off the coast of Vietnam.  The 
veteran alleged that he had been seen by a physician in the 
military for his psychiatric problems and was given a 
diagnosis of situational personality disorder.  

Finally, the veteran noted that he had helped transport 
helicopters from his ship to Cam Ranh Bay during his first 
tour in Vietnam.  A half hour after he had left Cam Ranh Bay 
it was attacked and fuel supplies exploded.  He acknowledged 
that this incident was not stressful as he had already left 
the area.  The veteran alleged that the inconsistencies in 
his medical records regarding his stressful events were due 
to a language barrier between himself and his treating 
physician.

In a letter of January 1994, the veteran claimed that his 
military unit was a combat unit because it had flown missions 
in Vietnam during the Quang Tri Offensive in the summer of 
1972.  He also asserted that he had been exposed to stress 
from anticipation of an invasion of North Vietnam during the 
mining of Haiphong Harbor.

VA outpatient records dated from August 1992 to April 1994 
were associated with the veterans claims folder in May 1994.  
Another set of VA medical records dated from July 1991 to May 
1994 were incorporated into the claims folder in August 1994.  
These records noted the continued treatment of the veterans 
psychiatric problems and various physical complaints.

In August 1994, the veteran submitted a copy of a November 
1971 military order that designated him as a Helicopter 
Rescue Aircrewman effective in January 1971.


II.  Applicable Criteria.

The ROs decision of September 1991 is final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (1998).  
In order to reopen his claim, the veteran must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

On attempts to reopen previously and finally denied claims, 
the VA must conduct a two-step analysis.  First, it must be 
determined whether the evidence presented or secured since 
the prior final denial of the claim is new and material when 
viewed in the context of all the evidence and when the 
credibility of the new evidence is presumed.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If the evidence is determined 
to be new and material, the VA must then review the new 
evidence in the context of all the evidence to determine 
whether the prior disposition of the claim should be altered.  
Jones (McArthur) v. Derwinski, 1 Vet. App. 210, 215 (1991).  

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans at 285; See also Glynn v. Brown, 6 Vet. 
App. 523 (1994).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held invalid the test applied in that case by the 
Board and the United States Court of Veterans Appeals (Court) 
for determining whether new and material evidence had been 
submitted to warrant reopening of a claim for service 
connection.  Specifically, the Federal Circuit held that 
new and material evidence as provided in 38 C.F.R. 
§ 3.156(a), as a requirement to reopen a finally disallowed 
claim, had been impermissibly defined in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome (emphasis added).  Thus, the Board must use 
38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veterans claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In the present case, the RO did not apply the language struck 
down by the Federal Circuit in Hodge v. West in determining 
that new and material evidence had not been submitted to 
reopen the claim.  Accordingly, the Board may proceed with a 
decision in this case at the present time.

As noted above, the undersigned has determined that the last 
final denial on the merits for the veterans claims for 
service connection for PTSD was the ROs decision of 
September 1991.


III.  Analysis.

In September 1991, the RO denied the veterans claim for 
service connection for PTSD on two bases.  The first was that 
the veterans claimed stressors were not outside the range of 
usual human experience.  It is noted by the undersigned that 
the Court of Veterans Appeals (Court) ruled in Cohen v. 
Brown, 10 Vet. App. 128 (1997), that VA adjudicators could no 
longer determine the sufficiency of a stressor to induce PTSD 
and that this was now a medical decision to be made by the 
appropriate health care professional.  

The medical evidence submitted since September 1991 includes 
psychiatric outpatient treatment records, a letter from the 
veterans therapist, and two different comprehensive 
psychiatric evaluations.  The outpatient records merely 
reported the veterans complaints and did not definitively 
relate any claimed stressor to PTSD.  His therapists letter 
of August 1992 merely recited generalizations about 
traumatic influence of the veterans negative effects 
of his experiences in Vietnam.  The undersigned finds that 
this comment is too vague in that it does not note a specific 
stressor or diagnosis of PTSD.  Thus, this letter does not 
provide an objective link between a stressful event and the 
veterans claimed PTSD.

A VA psychological evaluation in August 1992 reported the 
veterans claimed stressors in detail.  The examiner reviewed 
the veterans medical records and interviewed him on seven 
different occasions.  Psychological testing was also given to 
the veteran.  The examiner found that the veterans test 
scores and information about his claimed stressors were 
contradictory to previously received information.  After 
reconciling all this information, the examiner opined that 
the veteran did not meet the diagnostic criteria for PTSD.  
Another psychologist was asked to reconcile the veterans 
medical history in October 1992.  This psychologist opined 
that there was pretty solid evidence that the veteran 
suffered with PTSD, but this was not his primary psychiatric 
disability.  It was noted by the psychologist that he had not 
directly interviewed the veteran.

The August 1992 examiner reported in detail the veterans 
claimed stressors and confronted him directly on his 
inconsistencies in personal interviews.  His opinion was 
based on both a review of his medical history, testing, and 
interviews.  The psychologist of October 1992 only reviewed 
the veterans medical file.  He failed to note any specific 
stressor that caused the veterans claimed PTSD and appears 
to have merely relied on the previous, suspect diagnoses.  In 
fact, the reviewing psychologist in October 1992 specifically 
stated that PTSD may have pre-dated Vietnam.

When comparing these new objective opinions on the adequacy 
of the veterans stressor with the evidence received prior to 
September 1991, the undersigned finds that no objective 
medical opinion has linked a specific stressor to a diagnosis 
of PTSD.  A psychological consultation of October 1996 
discussed the veterans claimed stressors and determined that 
none of them had induced PTSD.  Discharge summaries of 
January and March 1987, a psychiatric evaluation of July 
1991, and the veterans outpatient records all contain 
diagnoses for PTSD.  However, in none of these examinations 
did the examiner directly link any claimed stressor as the 
cause of the veterans PTSD.  The undersigned finds that the 
evidence received since September 1991 does not establish a 
link between the veterans claimed PTSD and an identified 
stressor.  In fact, the August 1992 psychological evaluation 
provides a persuasive opinion based on both the old and new 
evidence that the veteran does not in fact have PTSD.  Thus, 
there is no new and material evidence establishing that any 
claimed stressor is adequate to have resulted in PTSD.

The second basis on which the veterans claim was denied in 
September 1991 was that his claimed stressors had not been 
verified by his service records.  In August and September 
1992, the veteran submitted copies of his service personnel 
records.  Theses records are cumulative of previously 
considered evidence.  He submitted in May 1993 a copy of a 
letter that he had written home during his tour with the U.S. 
Navy.  This letter described his living conditions on ship 
and failed to confirm any individual stressful event.  The 
veteran has also provided hearing testimony and noted claimed 
stressors in his medical examinations since September 1991.  
However, this evidence does not amount to verified, objective 
evidence of a stressful event.  While some of the evidence 
noted in this paragraph may not have been reviewed by the 
adjudicators in September 1991, it does not address the issue 
for denial of service connection, i.e. objective verification 
of a stressful event.

The veteran did submit copies of the ship log from the U.S.S. 
Okinawa from 1972.  These logs noted that one of the ships 
helicopters had rescued five people in a life raft.  This 
notation is not material as it does not place the veteran in 
this rescue mission and does not match the circumstances that 
he has described in any of his claimed stressors.  It was 
also noted that the ship had been called to general quarters 
in anticipation of a possible enemy Mig attack.  This entry 
verifies one of the veterans claimed stressors.  Because no 
medical examiner has linked this specific incident as a 
stressor that led to the veterans claimed PTSD, this 
evidence is not so significant that it must be considered to 
fairly decide the merits of the claim.  All the other entries 
from the ships log do not describe any stressor claimed by 
the veteran.  The undersigned finds that the only objective 
evidence submitted since September 1991 that verifies a 
claimed stressor is the ships log entry of general quarters, 
but as noted above, this evidence is not material.

Based on the above discussion, the veteran has failed to 
submit new and material evidence that he experienced a 
stressful event that led to PTSD.  The evidence submitted 
since September 1991 is either cumulative of previously 
reviewed evidence or not material to his claim for service 
connection for PTSD.  Therefore, new and material evidence 
sufficient to reopen his claim for service connection for 
PTSD is not shown.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the appeal is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals. 
- 2 -
